DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.
The Office has carefully considered Applicant’s amendments and accompanying remarks filed with the RCE.  As Applicant has modified claim 1 and added new claims 11 and 12.
Applicant remarks proffer that the preponderance of evidence outweighs any case of obviousness previously presented and each pending claim depends from claim 1 which for the reasons set forth in Applicant’s remarks is not taught nor obvious based upon the prior art.  All previously made rejections are now withdrawn. 
The pending claims at this time are 1-12 all of which are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants successfully rebutted the rejections set forth previously using comparative evidence, which showed that the claimed components of the composite namely, a substrate 
	Because of this structure, the flexibility of the substrate is improved, which leads to improvement of the strength of the composite against bending stress.  The composition layer contains silicon dioxide, the adhesion between the composition layer and the optically transparent resin layer on the composition layer is improved. Because of these effects, the composite is also excellent in handling.
	Applicant remarks proffer that the combination of Hara and Sato do not teach the composition layer consisting of tetrafluoroethylene resin, silicon dioxide, and melt-flowable fluororesin with a transparent layers on one or both sides. Applicant has shown that the preponderance of evidence outweighs any case of obviousness previously presented and each pending claim depends from claim 1 which for the reasons set forth in Applicant’s remarks is not taught nor obvious based upon the prior art.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP